
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10(a)



Mandalay Resort Group Supplemental Executive Retirement Plan
AMENDMENT NO. 2


    WHEREAS, THE MANDALAY RESORT GROUP, formerly known as Circus Circus
Enterprises, Inc., a Nevada corporation (the "Company") maintains the Mandalay
Resort Group Supplemental Executive Retirement Plan (the "Plan"); and

    WHEREAS, pursuant to the provisions of Sections 9.1 and 9.2 of the Plan, the
Company is authorized to amend the Plan.

    NOW, THEREFORE, the Plan is hereby amended, as follows:

    1.  Section 6.3 of the Plan is restated, effective as of January 1, 2001, to
read, in its entirety, as follows:

"6.3Time of Payment of Benefits Following Termination of Employment.

(a)General Rule for Time of Payments. A Participant who has a vested interest in
his or her Benefits under the Plan and who has terminated his or her employment
with the Company prior to attaining age 60 shall, unless an alternative election
concerning commencement of benefits has been validly and timely made, commence
receiving Benefits upon the first day of the calendar quarter next following the
Participant's attainment of age 60. A Participant who has a vested interest in
his or her Benefits under the Plan and who has attained age 60 as of his or her
termination of employment with the Company shall commence receiving his or her
Benefits as of the first day of the calendar quarter next following his or her
termination of employment. A Participant shall be permitted to elect an
alternate date as of which his or her Benefits are to commence; provided,
however, that any such alternate commencement date shall not be earlier than the
first day of the calendar quarter next following the Participant's Early
Retirement Date, and provided, further, that any election of an alternate date
for the commencement of benefits may be made by filing a written election with
the Administrative Committee at least one year before both the date on which
Benefit Payments would commence to be paid but for such written election and at
least one year before the date Benefit Payments would commence pursuant to such
written election.

(b)Examples. If a Participant were to elect in writing upon first become a
Participant to have distribution of his or her Benefits commence as soon as
permissible following termination of employment upon first become a Participant,
and then terminates employment with a vested benefit having attained age 58, the
Benefits payable to such Participant would commence to be distributed as of the
first day of the calendar quarter following his or her termination of
employment, and would be payable with a reduction to the periodic payment to
take into account the commencement of payment prior to attaining age 60. If this
same Participant files a new election in writing requesting that distribution of
Benefits not commence until the first calendar quarter following the later of
his or her attainment of age 60 or termination of employment, but filed this
election only one month prior to terminating employment at age 58, Benefits
payable under the Plan would commence to be distributed to the Participant as of
the first day of the calendar quarter following termination of employment (i.e.,
the later election would be disregarded) because the election was not filed at
least one year prior to the date distribution of Benefits would have commenced
but for the election. The original election, therefore, continues in effect
without change. In contrast, if the later election were filed one year before
the date on which the Participant terminates employment at age 58, distribution
of Benefits would be deferred until the first day of the calendar quarter
following the Participant's attainment of age 60, and would be paid without
reduction to the periodic payments.

(c)Discretion of Administrative Committee. Notwithstanding the foregoing, the
Administrative Committee may delay the distribution of any amount otherwise
payable under the Plan to the extent the Administrative Committee determines
that such delay is reasonably necessary or appropriate in order to ensure that
benefit payments are made properly or to provide for reasonable and proper
administration of the Plan."

    2.  In all other respects the Plan is hereby ratified and confirmed.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10(a)
Mandalay Resort Group Supplemental Executive Retirement Plan AMENDMENT NO. 2
